UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6495


JULIAN E. ROCHESTER, a/k/a Julian Edward Rochester,

                  Petitioner - Appellant,

             v.

MCKITHER BODISON, Warden of Lieber Correctional Institution,

                  Respondent - Appellee.



                              No. 09-6785


JULIAN EDWARD ROCHESTER,

                  Petitioner - Appellant,

             v.

MCKITHER BODISON,

                  Respondent - Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Charleston. Henry M. Herlong, Jr., Senior
District Judge. (2:09-cv-00539-HMH-RSC; 2:09-cv-00940-HMH-RSC)


Submitted:    December 16, 2009             Decided:   January 6, 2010


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated matters, Julian Edward Rochester

seeks to appeal the district court’s orders denying relief on

his    28   U.S.C.      § 2254      (2006)     petitions.           The     orders      are     not

appealable        unless       a     circuit       justice         or     judge        issues    a

certificate        of       appealability.          See       28    U.S.C.        § 2253(c)(1)

(2006).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)        (2006).           A    prisoner       satisfies         this

standard     by    demonstrating        that       reasonable           jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently          reviewed       the    records       and

conclude     that       Rochester     has    not    made      the       requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court       and   argument       would      not   aid     the    decisional

process.          We    deny   the    motions      to       transfer      and     to    expedite

consideration of the appeals.

                                                                                       DISMISSED

                                               3